Van Syckel, J.
(dissenting.) Thomas Evens, Sr., was-seized, at the time of his death, of a farm near Cropwell, in the counties of Camden and Burlington, containing eighty-seven acres of land.
Seventy-two acres of this land he held as tenant by the curtesy in 1822, and then purchased an adjoining field, containing fourteen acres, which he annexed to the larger parcel, and rented the whole as one farm, to a tenant.
Since'that date, the two tracts have been occupied and used as one farm. In 1859, Thomas Evens, Sr., purchased the fee of the seventy-two-acre tract from the heirs’ of his deceased *597wife, since which time the whole of the eighty-seven acres .have been held, used, and occupied as one farm.
By his will, dated in 1867, he devised to trustees, for the use of his son, Thomas Evens—“ All that my farm and plantation near Cropwell, conveyed to me by the heirs of my •deceased wife, and where my son, Thomas Evens, now resides, -containing about eighty-five acres, more or less.”
Thomas Evens, the son, went upon the farm as tenant of .his father, in 1850, and resided thereon, and occupied the whole, including the fourteen-acre lot, as one farm, from 1850 until the death of the testator, in 1869.
The question is, whether the whole farm near Cropwell passed by this devise, or only that part of it containing ■.seventy-two acres.
In Whitfield v. Langdale, L. R., 1 Ch. Div. 73, Vice-Chancellor Bacon says: "Many cases have occurred in which the principles applicable to construction of wills, involving -questions of a kind similar to those which arise in this case, have been considered. The difficulty and nicety of such questions have at all times been felt. Some of the most important of the cases have been referred to in the course of the argument, and although particular expressions in other wills— which are never exactly similar to those in which subsequent questions have presented themselves—cannot be relied on as furnishing an infallible guide for tbe solution of further questions, yet rules have been laid down which the courts have at all times regarded as authoritative.”
A careful examination of the numerous cases upon this subject will show that the following are the conceded rules of interpretation:
If there be an adequate and sufficient description, with convenient certainty of what was meant to pass, a subsequent erroneous addition will not vitiate it. “Falsa demonstratio non nocet.” But if there is some land wherein all the demonstrations are true, and some wherein part are true and part false, they shall be intended words of true limitation, to pass -only those lands wherein the circumstances are true.
*598The distinction is between those cases in which there has-been a complete description of the tiling given, and a subsequent misdescription as to some particular connected with it, and cases in which that which is subsequently connected with the description is so connected as to form part of the-description of the thing given. In the latter case, the words-will limit the devise.
Where there is a complete description, and the testator goes on to add words, for the purpose of identification, these-words, if inconsistent with the previous description, may be-rejected.
And where there is one continuous description, and there is something answering to part of it, and something to another-part, but the two together are inconsistent, the question is,, which are the leading words of the description?
In the language of the opinion of the court below, “Where-the description consists of several particulars, of different degrees of importance, that subject matter will be selected to-which those particulars apply which are superior in number and importance, rather than that which corresponds with, those of a lesser number or of minor consequence.”
These rules, by reason of their antiquity, and of the-observance which has been so universally accorded to them by every judicial tribunal before which they have been discussed, must now be regarded as beyond controversy.
In applying these, as all other rules of interpretation, we must not forget the fundamental doctrine that their sole purpose is to effectuate the intention of the testator. They are intended to be used as a means of searching out and declaring that intention.
The intention of the testator in this, as in every other case,, must be drawn from the language used in the will, viewed iu the light which the situation and circumstances connected' with the property, may shed upon it.
Resort cannot be had to any parol declarations of intention-, made by the testator.
*599The contention, therefore, in this case, arises not as to what the canons of construction are, but as to what result must be reached from their application to the peculiar words of this devise, in view of the facts which have been stated.
In Goodtitle v. Southern, 1 M. & S. 299, the testator devised “ all that my farm called Trogues farm, now in the occupation of A. C.”
It turned out that there were two closes of land constituting part of the “ Trogues farm,” which were not in the occupation of A. C., and the question was whether they passed. The jury having found that they were part of the “ Trogues farm,” the court held that they passed, because that which was given was clearly the “Trogues farm.” There was no doubt it was the “ Trogues farm ” which was devised by the will. It was wrong to say that the whole was in the occupation of A. C., but the circumstance that the testator had made a mistake in supposing that the whole was in the occupation of A. C., did not cut down the gift.
The authority of this case has been too generally acquiesced in to be now questioned.
In a number of subsequent cases, the distinction has been drawn, that if the devise had been of “ my farm at Trogues, now in the occupation of A. C.,” then only that portion which was in the occupation of A. C. would have passed.
Admitting the correctness of this distinction, to my mind the words, “ all that my farm and plantation near Cropwell, where my son, Thomas Evens, now resides, containing eighty-five acres, more or less,” more clearly indicate that it was the purpose of the testator to give the whole farm, than if- he had said, “all my Cropwell farm,” without adding the words, “and where my son Thomas now resides, containing eighty-five acres, more or less.” If so, if the subject matter of the devise is accurately defined, the other words of description, under the rules stated, cannot diminish the testator’s bounty.
Any presumption of an intention to restrict, by reference *600to the derivation of title, is repelled by the two subsequent parts of the description.
It may be safely said that no case can be adduced in which words have prevailed as being restrictive, where they have been accompanied, as in the case under discussion, by two clauses so comprehensive as to embrace an entire subject, fitly described by the first words of the devise.
Had the testator in his mind the whole farm, or only part of it? He gives “all that my farm and plantation near Cropwell.” It was all in the possession of Thomas, and had been for many years. It had long been regarded as a unit— as one farm—and it contained about eighty-five acres. The reference to the title was a subsequent misdescription as to some particular connected with it, as the reference to the occupancy of the Trogues farm was a mistake, which did not conceal the intention of the testator, and rightly was not permitted to thwart it. For twenty years next prior to his death, the testator had permitted his son Thomas to occupy this farm as an entirety, and-1 am unable to see that the language in which he has declared his last wishes, manifests any intention on his part that the farm should be dismembered after his death.
Suppose, in this case, the house occupied by Thomas had been upon the fourteen acres, and that had been the tract conveyed to the testator by the heirs of his deceased wife, would that parcel alone, to the exclusion of the seventy-two acres, have vested in the devisee? Under the construction made below, I can see no escape from an affirmative answer to this question.
The violence which would be done to the testator’s intention, in the supposed case, would be more striking, but the misapplication of rules of interpretation would be equally clear, because, in both instances, the last two clauses of the description would be substantially rejected.
In Slingsby v. Grainger, 7 H. L. Cas. 273, the words were: “ I leave the whole of my fortune, now standing in the funds, to E. S.” It was properly held that the word “funds” was *601a technical term, which did not include bank stock, and that the legatee took only what stood in the funds. But the judges in that case said that if the bequest had been, “ I leave the whole of my fortune to E. S., which fortune now stands in the funds,” the latter words would be falsa demonstratio, and would not curtail the generality of the gift.
Doe v. Tyrrell, 4 M. & S. 550, is not against the claim of the devisee in this case. There the testator devised to James Langford “all that his messuage or tenement, farm, lands and premises, with the appurtenances, lying, situate, and being at Sutton Wick, in the parish of Sutton Courtney, which he lately purchased of and from Lovibond.”
The devisee claimed lands of which the testator died seized, which were out of Sutton Wick, and in Sutton Courtney, on the ground that the lands were all conveyed to the testator by Lovibond.
The contention arose upon an offer to prove, by parol, that the testator, in his lifetime, treated the whole estate as lying in Sutton Wick. The court rejected the evidence, on the ground that the testator had lands answering to the entire description—that, is, lands at Sutton Wick, which he purchased of Lovibond—and that, therefore, there was nothing in the description from which ambiguity arose. But if there had been anything in the language of the will to indicate that he had, in his lifetime, always treated all the lands as lying at Sutton Wick, a different result would have been reached.
The distinction between that ease and this is, that here the words following the alleged restriction do show that something more was .intended to pass than was conveyed to the testator by the heirs of his deceased wife.
Chief Justice Erle states the rule with accuracy, in Webber v. Stanley, 16 C. B. (N. S.) 698; 111 E. C. L. 751:
“Eor the purpose of construing the will, the court must be informed of the circumstances surrounding the testatrix when she made her will, such as her family status and the nature of her property. When these extrinsic facts have been ascer*602tained, the operation of construction must be performed by the court. As to the case where there is property in respect of which all the facts of the description are found to be true, so-that the property exactly fits the description, the whole of that property passes, and nothing more. As to the case where there is property in respect of which none of the facts of the description are true, no property passes.' Where there is property in respect of which some of the facts of the description are true and some not, there the court must inquire whether the part of the description which applies to the-property is a complete definition of a subject of devise, so-that the misdescribing part may be justly regarded as a mistake.”
It is apparent that it is impossible to apply the description-in the case in hand to the seventy-two acres alone, without rejecting some of the language. The seventy-two acres do-not constitute “all that my farm where my son Thomas-resides,” nor do they embrace “ all that my farm near Crop-well, containing eighty-five acres, more or less.” All the-words cannot have full effect, and in this condition of things, Lord Selborne, in Hardwick v. Hardwick, L. R., 16 Eq. Cas. 175, clearly expresses the established rule which must guide the court. He there says: “ If the words of description, when examined, do not fit with accuracy, and if there must be some modification of some part of them, in order to-place a sensible construction on the will, then the whole thing must be looked at fairly, in order to see what are the leading words of description, and what is the subordinate matter, and for this purpose, evidence of extrinsic facts may be regarded.”
Every part of the -testator’s description must be given-effect-, if possible. In the court below, the description by acreage was entirely rejected. There is no case which holds-that it is so unimportant that it may in all eases be discarded* Its value as a guide depends upon the circumstances of each particular case, upon the other members of the description, and the extrinsic facts which may properly be admitted as-*603aids to interpretation. In some cases it may be of no importance, in others it may have much force as an indications of the testator’s will.
In Morell v. Fisher, 4 Exch. 591, the language of the will wa«, “All my leasehold farm-house, homestead, lands and tenements at Headington, containing one hundred and seventy acres, held under Magdalen College, Oxford, and now in the occupation of Thomas Burrows, Junior, as tenant to me.”
Two pieces of land, together containing about twelve acres, held by the testator under Magdalen College, were excepted out of the devise by the testator, in his lifetime, to Thomas Burrows, and never were in the occupation of said Thomas. The question was whether these two parcels of land passed by this devise.
That acreage may be a matter .of importance, was evinced by the fact that the first question which Baron Eolfe asked of counsel who argued the case, was, “ What is the quantity, including those two parcels of land?” The answer was that, including both parcels, there were not near one hundred and seventy acres, and therefore Baron Alderson, in delivering the-opinion of the court, truly said, “ The description by acreage defines nothing, for it is inapplicable to any subject, and therefore that may be rejected, and then there is nothing to define any lands in particular.” It was manifest that the testator-had no knowledge whatever as to the quantity of land held by him under Magdalen College, and therefore his reference to acreage did not furnish the slightest intimation of what he-intended by the devise.
In the case in hand, the reverse is true, If, in that case, the-property claimed under the devise had, with the two disputed parcels, contained one hundred and seventy acres, and without them, contained only one hundred and forty-five acres, the-court could not have rejected the description by acreage as inapplicable to the subject. But even if there had been one hundred and seventy acres of land in that case, including the two parcels not occupied by Burrows, that case would not *604have been so strong for the devisee under the will as is this ■case, for it is not quite clear that the words, “ all his leasehold farm-house, homestead, lands and tenements at Headington, held under Magdalen College, Oxford,” embraced all lands at Headington held under the college. It might, without any violence to the terms used, have been held to mean those lands then held by him in connection with his leasehold farm-house, which were precisely those occupied by Burrows. In this case, it is conceded that the words, “ all my farm and plantation near Cropwell,” would, by themselves, carry the whole farm of eighty-seven acres.
In Whitfield v. Langdale, before cited, the testatrix devised “all that and those messuage or tenement, houses, buildings, farm and lands called H., situate in the parish of L., containing, by estimation, eighty acíes, more or less, nowin the occupation of J. C., or his assigns.”
At the date of.the will, a farm called H. was in the occupation of J. C. It contained nearly one hundred and seventy-five acres, and was partly in the parish of L. and partly in an adjoining parish.
The court held that the testatrix having accurately described the subject matter of the gift by the words, “all my farm called H., now in the occupation of J. C.,” did not, by reference to the acreage and location, diminish the effect of the description she had thus given of the subject of her intended devise, which was a compact estate, and it was therefore •decreed that the whole of the lands passed. These two members of the description prevailed over the other two. In the case under review, a single member, of no more importance than the rejected one in that case, has been allowed to prevail over the other three.
The two cases last referred to illustrate the great weight which is given to description by occupancy.
Neither case furnishes any justification for the rejection of the description by acreage, in the case now pending.
A comparison of the cases, Morrell v. Fisher and Griscom *605v. Evens, will be instructive. The marked differences between them cannot escape the most casual observation.
In the former, the lands in dispute had, in the testator’s lifetime, been severed from the premises connected with “his leasehold farm-house,” and had been added by him to another farm, of which it remained a part to the time of his-decease.
In this case, on the contrary, the fourteen-acre tract, from the time of its purchase by the testator, in 1822, to the time of his death, in 1869, had been annexed to, and held and treated by the testator as part and parcel of his farm near Cropwell.
In the former case, the primary words of the devise, “all my leasehold farm-house, homestead, lands and tenements at Headington, held under Magdalen College, Oxford,” standing by themselves, would not leave it free from doubt whether any lands passed which were dissevered from the leasehold farm-house.
■ In this case, the words, “ all that my farm and plantation near Cropwell,” would not be satisfied if a single acre was severed from it.
In the former case, the description by acreage was not an approximate description of either the whole or part of the premises. Here the description by acreage is applicable to the whole farm, and is inapplicable to part of it.
In the former case, the occupation of Thomas Burrows was limited to part of the premises.
In the latter, the occupation of Thomas Evens was of the whole farm—of the fourteen as well as of the seventy-two-acres.
There must be a misapplication of legal principles, when the same result is reached in these two cases, so strikingly dissimilar.
In the case under review, the description of the premises is specific and ample:
■1. All that my farm and plantation near Cropwell.
2. Conveyed to me by the heirs of my deceased wife.
*6063. And where my son Thomas now resides. “’Where,” in this connection, being equivalent to “whereon.”
4. Containing about eighty-five acres, more or less.
Three of these clauses import a description of the entire body of the subject devised, and the fourth declares whence the title came to the testator.
Two interpretations are suggested, between which an election must be made.
The first is to reject the reference to acreage absolutely, and then apply the description to the seventy-two-acre tract, on the ground (hat the testator had a tract of seventy-two acres near Cropwell, which was conveyed to him by the heirs of his deceased wife, on which Thomas resided. But even then, the seventy-two-acre tract would not fully satisfy the description, for it would not be all that farm whereon Thomas resided; it would be all the tract so conveyed to the testator, but part only of all the farm whereon Thomas resided. Thomas undoubtedly resided on the seventy-two acres, but the farm whereon he resided was something more than the seventy-two acres; it was the whole eighty-seven acres.
A construction can be adopted which will more fully give effect to all the words of the devise.
The description by acreage harmonizes with two other leading parts of the description, and it ought not, under conceded rules of interpretation, to be wholly disregarded.
This is a case where every word of the description does not fit with accuracy, where there must be some modification of part of it, and therefore, as Lord Selborne says, in Hardwick v. Hardwick, the whole 'thing must be looked at fairly, to arrive at the intention of the testator.
The question is not what you can make out of the words of the devise, if you first reject a part of them, but what, looking fairly at all the words as they stand on the face of the will, is the court to say the testator’s intention was, under the admitted rules of construction ?
The devise contains a quadruple description of the thing devised, and that one thing is the farm near. Cropwell,
*607It was proven, incontestably, that that farm, in the testator’s lifetime, was held and treated as an entirety, containing eighty-seven acres.
The first description, is, “ all my farm near Cropwell,” not part of it. It clearly includes both tracts, for together they nonstituted that farm, and either parcel, without the other, constituted part only of the farm.
“All that my farm where Thomas resides” is the whole farm, and not part of it. He was in possession of it as an •entirety—as a farm—and, accurately speaking, the farm on which he resided was composed of the two parcels.
The farm devised was declared to contain eighty-five acres, more or less, not seventy-two acres. This description is applicable to and true.of the whole farm, and inapplicable to the seventy-two acres. He devised the whole eighty-five acres, not part of them.
Acreage here is significant; it points the direction the testator’s mind was taking. The farm contained a fraction over eighty-seven acres. In speaking of it, the owner would naturally say, “ it contains about eighty-five acres.”
These three members of the description, describe the farm ■itself i the other member tells how he obtained it.
It was true as to the mode in which he acquired title as to part, but not true as to the other part. The tract conveyed to him by the heirs of his deceased wife was something less •■than all the farm at Cropwell.
The three accurate descriptions of the farm, which, if standing by themselves, would unquestionably carry the entire farm, ought to control the inaccurate recital of the testator’s title to it. He devised in his will several farms, and ■he evidently meant, by reference to the title, to designate the location of the farm with, more particularity, and not to limit, the devise to that part of the farm only which was described in the conveyance from the heirs of his deceased wife.
The will may be read, “ all that my farm and plantation •near Cropwell, conveyed to me by the heirs of my deceased wife, and all that my farm and plantation near Cropwell, *608where my son, Thomas Evens, now resides, containing about eighty-five acres, more or less.”
Applying the devise to the whole farm, it satisfies the former as well as the latter description. It carries all that farm near Cropwell, conveyed to the testator by the heirs of ' his deceased wife, and also all that farm whereon Thomas resided, and thus gives effect to every word of the devise.
The testator united these two tracts of land, and held them together as one farm for almost half a century next preceding his death, and when, in his lifetime, he spoke of this farm, we can make no mistake in asserting that he referred to the whole, and not to part of it.
I am so fully persuaded that the judgment below defeats the testator’s expressed intention, that I cannot vote to affirm it.
For affirmance—The Chief Justice, Depue, Knapp, Parker, Scudder, Dodd, Green—7.
For reversal—The Chancellor, Dixon, Reed, Mague,, Yan Syckel—5.